ORDER
PER CURIAM.
Claimant, Maurice Dawson, appeals from three decisions by the Labor and Industrial Relations Commission (Commission) that affirmed three decisions by the Appeals Tribunal of the Division of Employment Security. The Appeals Tribunal found in part that claimant did not have good cause to untimely appeal from a deputy’s determinations regarding claimant’s unemployment benefits. The Commission’s decisions are supported by competent and substantial evidence on the whole record; no error of law appears. An opinion would have no precedential value. However, the parties have been provided with a memorandum for their information only setting forth the reasons for this order.
The Commission’s decisions are affirmed. Rule 84.16(b).